          Case 1:21-cv-04100-AT Document 27 Filed 09/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT CO                                   9/13/2021
                      FOR THE SOUTHERN DISTRICT OF NEW



 TILLIE GLUCK,

                             Plaintiff,

               -v-                                    Civil Case Number: 1:21-cv-04100-AT

 TRANSUNION, LLC and BARCLAYS
 BANK DELAWARE,

                             Defendant.


                                      DISMISSAL ORDER


IT IS HEREBY ORDERED:


       THAT pursuant to the parties’ September 13, 2021 Stipulation of Dismissal, all claims

asserted against remaining Defendant in Civil Action No. 1:21-cv-04100-AT are dismissed

with prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.




SO ORDERED THIS 13th day of September 2021.
